DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 and 16-18 are objected to because of the following informalities:  the claims recite “generate a one or more primitives” which appears to contain a typographical error by including “a” before “one or more”.  Examiner suggests amending the claims to remove the “a”, as in “generate [[a]] one or more primitives”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 16, 18-24, 27-29, 33 and 35 of U.S. Patent No. 10,726,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are anticipated by the claims contained in U.S. Patent No. 10,726,619.
The following table illustrates the conflicting claim pairs:
Present Application
1
2
3
4
5
6
7
8
9
10
11
U.S. Pat. 10,726,619 
1
2
3
4
5
6
7
10
11
12
16


Present Application
12
13
14
15
16
17
18
19
20
21
22
23

18
19
20
21
22
23
24
27
28
29
33
35


	The following table illustrates the limitations of claim 1 of the present application when compared against eh limitations of claim 1 of U.S. Patent No. 10,726,619:  
Claim 1 of Present Application
Claim 1 of U.S. Patent No. 10,726,619
A method for graphics processing with a graphics processing system having a processing unit, comprising:
A method for graphics processing with a graphics processing system having a processing unit, comprising: 
with the processing unit, performing a tessellation of a first set of polygons projected onto a screen space of a display device to divide the first set of polygons to produce a second set of polygons represented by tessellated vertex data, 
with the processing unit, performing a tessellation of a first set of polygons for one or more objects in a scene in a virtual space projected onto the screen space of the display device to divide the first set of polygons to produce a second set of polygons for the one or more objects represented by tessellated vertex data representing a set of tessellated vertices, 
wherein the tessellated vertex data is characterized by a first density distribution of vertices in one or more regions of the screen space and by a second density distribution of vertices in one or more remaining regions of the screen space, 
wherein the set of tessellated vertices is characterized by a first density distribution of vertices in one or more foveation regions of the screen space and by a second density distribution of vertices in one or more remaining regions of the screen space, 
wherein the first density is higher than the second density, 
wherein the first density is higher than the second density, 
wherein the second density distribution of vertices has a larger error tolerance than the first density distribution of vertices; and 
wherein the first density depends on a nature of the scene in the virtual space, wherein the first density distribution of vertices follows a smooth surface limit and the second density distribution of vertices has a larger error tolerance than the smooth surface limit; 
with the processing unit, performing subsequent graphics operations on the second set of polygons.
with the processing unit, performing subsequent graphics operations on the second set of polygons; storing the first and second set of polygons in memory or displaying the first and second set of polygons on the display device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-15, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savine et al. (US 6,940,505 B1) in view of Sloan et al. (US 2005/0078116 A1).
Regarding claim 12, Savine discloses: 
A system for graphics processing, (Abstract and Col. 1, lines 15-19 of Savine: system for tessellating and rendering graphical images) comprising: 
a processing unit (Col. 17, lines 20-40: host system having CPU/GPU);
a tessellation of a first set of polygons projected onto the screen space of the display device to divide the first set of polygons to produce a second set of polygons represented by tessellated vertex data, (Col. 6, lines 1-30 of Savine: tessellate child vertices by calculating edges; Col. 8, lines 27-32: tessellate child vertices and polygons within each primitive of base mesh; Fig. 1 and Col. 8, line 55 to Col. 9, line 7: base mesh edges defining primitive 2, and calculating child vertex within primitive to further tessellate base primitive 2, also shown in Figs. 2-4; Col. 7, lines 42-56: vary the amount of tessellation based on the location of the rendered image on a screen, i.e. within screen space)
wherein the tessellated vertex data is characterized by a first density distribution of vertices in the one or more regions of the screen space and by a second density distribution of vertices in one or more remaining regions of the screen space, (Col. 4, lines 58-64 of Savine: base mesh provided as an arbitrary mesh of triangular primitives defined by a base vertex array; Also Col. 5, lines 4-38 discusses base mesh vertices forming part of mesh definition;  Col. 6, lines 1-17: tessellation of each base mesh primitive which forms rendering detail, generates child vertices to increase detail, i.e. increased density of vertices; Col. 7, lines 42-56: vary the amount of tessellation based on the location of the rendered image on a screen, providing higher level of tessellation/detail within detected focus region of user and reduce tessellation away from that region; Col. 10, lines 26-47: vertex tessellation values Fvi of each base vertex changes based on distance from a position; Col. 11, lines 18-37: first and second tessellation schemes)
wherein the first density is higher than the second density, wherein the second density distribution of vertices has [has a larger error tolerance] than the first density distribution of vertices; and  (Col. 4, lines 58-64 of Savine: base mesh provided as an arbitrary mesh of triangular primitives defined by a base vertex array; Col. 5, lines 4-38: base mesh vertices forming part of mesh definition; Col. 6, lines 1-17: tessellation of each base mesh primitive which forms rendering detail, generates child vertices to increase detail, i.e. increased density of vertices – see Fig. 12)
with the processing unit, performing subsequent graphics operations on the second set of polygons. (Fig. 15 and Col. 17, lines 20-67 of Savine: object rendered following tessellation)
Savine teaches areas of a tessellated mesh having differing distribution of vertices with the second density distribution having lower detail than the first density distribution, Savine does not relate an error tolerance to the differing densities of subdivision of mesh data.  
	Sloan teaches: 
A system for graphics processing, comprising: a processing unit; a memory; instructions stored in the memory and executable by the processor, wherein the instructions are configured to cause the system to implement a method for graphics processing when executed by the processor, the method comprising, with the processing unit, performing a method (Par. 27 of Sloan: general purpose computing system including processing unit 21, system memory 22 and hard disk, where drives and their associated computer readable media provide non volatile storage of computer readable instructions, data structures, program modules and other data for the personal computer 20; Par. 28 discusses programs;  Par. 31: computer system capable of storing and processing information using stored information; Fig. 2 and Par. 33: CPU accessing data and instructions; Par. 53: the methods and apparatus of the present invention, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention)
wherein the second density distribution of vertices has a larger error tolerance than the first density distribution of vertices (Fig. 3 and Par. 41 of Sloan: PRT system 302 receives input comprising a coarsely tessellated triangle mesh 312 and value corresponding to an error tolerance 314, and produces new enhanced mesh similar to input mesh but where certain facets have been subdivided more finely; Fig. 4 and par. 43: step 404, system computes an error at each edge, and at step 406 determines if error is greater than supplied threshold, and if so marks each such edge as one to subdivide in step 408; Par. 51 notes that error decreases at higher levels of subdivision)
	Both Savine and Sloan are directed to processing graphical of data by altering the amount of tessellation for rendering an image.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the graphic system using various levels of resolution detail as provided by Savine, with the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, using known electronic interfacing and programming techniques.  The modification provides an improved image processing system and method by utilizing common computer architecture for easier and less costly implementation while also providing an improved tessellation by ensuring regions of tessellation meet error tolerance for detail provided in the image for an improved rendering of an image while also not overly consuming limited computational resources.  Moreover, the modification applies a known technique for using error tolerance for determining tessellation amounts of data to a known device that adjusts tessellation of graphical data according to known programing techniques to yield a predictable result of utilizing a known measure of determining tessellation of an image to adjust graphical tessellation of data.   
Regarding claim 1, the system of claim 12 performs the method of claim 1.  Accordingly, claim 1 is rejected based on the same rationale as claim 12 set forth above.
Regarding claim 23, Savine discloses:
Implement a method for graphics processing with a graphics processing system having a processing unit (Abstract and Col. 1, lines 15-19 of Savine: system for tessellating and rendering graphical images; Col. 17, lines 20-40: host system having CPU/GPU),
Sloan discloses: 
	A non-transitory computer-readable medium having computer executable instructions embodied therein that, when executed, implement a method for graphics processing with a graphics processing system having a processing unit (Par. 27 of Sloan: general purpose computing system including processing unit 21, system memory 22 and hard disk, where drives and their associated computer readable media provide non volatile storage of computer readable instructions, data structures, program modules and other data for the personal computer 20; Par. 28 discusses programs;  Par. 31: computer system capable of storing and processing information using stored information; Fig. 2 and Par. 33: CPU accessing data and instructions; Par. 53: the methods and apparatus of the present invention, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention))
Further regarding claim 23, the executed instructions perform the same method as the method of claim 1.  Accordingly, claim 23 is further rejected based on the same rationale as claim 1 set forth above.
Both Savine and Sloan are directed to processing graphical of data by altering the amount of tessellation for rendering an image.  Furthermore, it would have been obvious to one Savine, with the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, using known electronic interfacing and programming techniques.  The modification provides an improved image processing system and method by utilizing common computer architecture for easier and less costly implementation while also providing an improved tessellation by ensuring regions of tessellation meet error tolerance for detail provided in the image for an improved rendering of an image while also not overly consuming limited computational resources.  Moreover, the modification applies a known technique for using error tolerance for determining tessellation amounts of data to a known device that adjusts tessellation of graphical data according to known programing techniques to yield a predictable result of utilizing a known measure of determining tessellation of an image to adjust graphical tessellation of data.   
Regarding claim 13, Savine further discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes storing the tessellated vertex data in a memory (Col. 5, lines 39-60 of Savine: storing child vertices, as well as compression vertex information defining connectivity between vertices of mesh, which inherently requires storing data in a memory.  **Also see alternative rejection in view of Nordlund set forth below)
Regarding claim 2, the system of claim 13 performs the method of claim 2.  Accordingly, claim 2 is rejected based on the same rationale as claim 13 set forth above. (**Also see alternative rejection in view of Nordlund set forth below)
Regarding claim 14, Savine further discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes transmitting the tessellated vertex data to another processing system (Fig. 15 and Col. 17, lines 42-67 of Savine: after calculating vertex connectivity, pass to vertex engine for rendering)
Regarding claim 3, the system of claim 14 performs the method of claim 3.  Accordingly, claim 3 is rejected based on the same rationale as claim 14 set forth above.
Regarding claim 15, Savine further discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes performing primitive assembly on the set of tessellated vertices to generate a one or more primitives in screen space (Col. 7, lines 42-57 of Savine: vary amount of tessellation based on location of rendered image on screen, i.e. screen space; Col. 10, lines 48-67: generate childe vertex, and then connecting child vertex to each base vertices of primitive)
Also note alternative rejection in view of Nordlund, set forth below.
Regarding claim 4, the system of claim 15 performs the method of claim 4.  Accordingly, claim 4 is rejected based on the same rationale as claim 15 set forth above. Also note alternative rejection in view of Nordlund, set forth below.
Regarding claim 21, Savine further discloses:
Wherein the one or more regions include one or more portions of the screen space proximate a center of the screen space (Col. 7, lines 42-57 of Savine: may be desirable to provide a higher level of detail (and thus tessellation) for objects located near the center of the screen, and gradually reduce the tessellation level toward the periphery of the screen)
Regarding claim 10, the system of claim 21 performs the method of claim 10.  Accordingly, claim 10 is rejected based on the same rationale as claim 21 set forth above.
Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savine et al. (US 6,940,505 B1) in view of Sloan et al. (US 2005/0078116 A1) and in further view of Fateh (US 2016/0131908 A1).
Regarding claim 19, the limitations included from claim 12 are rejected based on the same rationale as claim 12 set forth above and incorporated herein.  Further regarding claim 19, Fateh disclose:
Wherein the one or more regions are defined by an external signal (Par. 50 of Fatah: HMD includes tracking system, including one or more sensors configured to measure speed and direction of head and eye movement; Par. 62: sensors coupled to HMD configured to gather data, i.e. external signal, used by electronics module 218 where sensors receive power from distinct power source, and include camera to capture user’s intentions; Paras. 108-109: high resolution area depends on tracking of speed and direction of user’s eye movement)
Both Savine and Fateh are directed to generating images of various resolution based on areas of focus.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the graphic system using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the computer implementation for tracking the focus point of a user provided by Fateh, 
Regarding claim 8, the system of claim 19 performs the method of claim 8.  Accordingly, claim 8 is rejected based on the same rationale as claim 19 set forth above.
Regarding claim 20, Savine modified by Sloan and Fateh further disclose:
Wherein the external signal represents a location on the display device toward which a user’s gaze is directed (Par. 42 of Fateh: tracking of user’s retinal correspondence points 1380; Paras. 73-74: measure perceived focal distance using eye tracking, and decreasing or increasing number of pixels viewed by user’s eye’s at central focal point and eye overlap; Fig. 11 and Par. 109: tracking speed and direction of eye/head movement to determine point of user’s gaze and increasing resolution of HMD in area around or near focal point)
Both Savine and Fateh are directed to generating images of various resolution based on areas of focus.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the graphic system using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the computer implementation for tracking the focus point of a user provided by Fateh, using known electronic interfacing and programming techniques.  The modification results in an improved focus-based rendering system by improving effectiveness and comfort of the system (see e.g. Par. 5 of Fateh) as well as better accounting for user behavior for changing areas of focus.
Regarding claim 9, the system of claim 20 performs the method of claim 9.  Accordingly, claim 9 is rejected based on the same rationale as claim 20 set forth above.

Claims 2, 4-7, 11, 13, 15-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savine et al. (US 6,940,505 B1) in view of Sloan et al. (US 2005/0078116 A1) and in further view of Nordlund et al. (US 2013/0021358 A1).
Regarding claim 13, the limitations incorporated from claim 12 are rejected based on the same rationale as the rejection for claim 12 set forth above and incorporated herein.  Further regarding claim 13, Nordlund discloses
Wherein said performing subsequent graphics operations on the second set of polygons includes storing the tessellated vertex data in a memory (Par. 26 of Nordlund: output from GPU stored in memory; Par. 78: store plurality of primitives, including placing small primitives in primitive buffer, where Par. 16 describes result of tessellation is small polygons)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for generating mesh graphic data using various levels of resolution detail as provided by Savine and using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the use of a graphics pipeline for rendering pixel data from graphic mesh data provided by Nordlund, using known electronic interfacing and programming techniques.  The modification results in an improved imaging generating system by providing visually rendered images using an efficient graphics pipeline (see e.g. Par. 3 of Nordlund discussing improving performance of graphics processor).
Regarding claim 2, the system of claim 13 performs the method of claim 2.  Accordingly, claim 2 is rejected based on the same rationale as claim 13 set forth above.
Regarding claim 15, the limitations incorporated from claim 12 are rejected based on the same rationale as the rejection for claim 12 set forth above and incorporated herein.  Further regarding claim 15, Nordlund discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes performing primitive assembly on the set of tessellated vertices to generate a one or more primitives in screen space (Fig. 4 and Par. 56 of Nordlund: graphics processing pipeline, including primitive assembly unit; Par. 59: primitive assembly unit receives modified primitive information from vertex shader and generate processed primitive information; Note Par. 34: CPU tessellates object into graphic primitives which are rendered by GPU)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for generating mesh graphic data using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the use of a graphics pipeline for rendering pixel data from graphic mesh data provided by Nordlund, using known electronic interfacing and programming techniques.  The modification results in an improved imaging generating system by providing visually rendered images using an efficient graphics pipeline (see e.g. Par. 3 of Nordlund discussing improving performance of graphics processor).
Regarding claim 4, the system of claim 15 performs the method of claim 4.  Accordingly, claim 4 is rejected based on the same rationale as claim 15 set forth above.
Regarding claim 16, the limitations incorporated from claim 12 are rejected based on the same rationale as the rejection for claim 12 set forth above and incorporated herein.  Further regarding claim 16, Nordlund discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes: performing primitive assembly on the tessellated vertex data to generate a one or more primitives in screen space (Fig. 4 and Par. 56 of Nordlund: graphics processing pipeline, including primitive assembly unit; Par. 59: primitive assembly unit receives modified primitive information from vertex shader and generate processed primitive information; Note Par. 34: CPU tessellates object into graphic primitives which are rendered by GPU); and
performing scan conversion on the one or more primitives to determine which pixel or pixels of the plurality of pixels are part of corresponding primitives of the one or more primitives (Par. 15 of Nordlund: scan conversion used to determine which fragments or pixels are covered by primitives to be rasterized; Fig. 4 and Par. 61: scan conversion, following primitive assembly)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for generating mesh graphic data using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the use of a graphics pipeline for rendering pixel data from graphic mesh data provided by Nordlund, using known electronic interfacing and programming techniques.  The modification results in an improved imaging generating system by providing visually rendered images using 
Regarding claim 5, the system of claim 16 performs the method of claim 5.  Accordingly, claim 5 is rejected based on the same rationale as claim 16 set forth above.
Regarding claim 17, the limitations incorporated from claim 12 are rejected based on the same rationale as the rejection for claim 12 set forth above and incorporated herein.  Further regarding claim 17, Nordlund discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes performing primitive assembly on the set of tessellated vertex data to generate a one or more primitives in screen space (Fig. 4 and Par. 56 of Nordlund: graphics processing pipeline, including primitive assembly unit; Par. 59: primitive assembly unit receives modified primitive information from vertex shader and generate processed primitive information; Note Par. 34: CPU tessellates object into graphic primitives which are rendered by GPU); and
performing scan conversion on the one or more primitives to determine which pixel or pixels of the plurality of pixels are part of corresponding primitives of the one or more primitives (Par. 15 of Nordlund: scan conversion used to determine which fragments or pixels are covered by primitives to be rasterized; Fig. 4 and Par. 61: scan conversion, following primitive assembly)
generating a finished frame by performing pixel processing to assign pixel values to the pixel or pixels that are part of the corresponding primitives (Fig. 4 and Par. 67 of Nordlund: pixel processing block determines if fragment is visible and places resulting color values for fragment in frame buffer, where frame buffer is used to control the color and intensity of pixels on the screen)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for generating mesh graphic data using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the use of a graphics pipeline for rendering pixel data from graphic mesh data provided by Nordlund, using known electronic interfacing and programming techniques.  The modification results in an improved imaging generating system by providing visually rendered images using an efficient graphics pipeline (see e.g. Par. 3 of Nordlund discussing improving performance of graphics processor).
Regarding claim 6, the system of claim 17 performs the method of claim 6.  Accordingly, claim 6 is rejected based on the same rationale as claim 17 set forth above.
Regarding claim 18, the limitations incorporated from claim 12 are rejected based on the same rationale as the rejection for claim 12 set forth above and incorporated herein.  Further regarding claim 18, Nordlund discloses:
Wherein said performing subsequent graphics operations on the second set of polygons includes performing primitive assembly on the tessellated vertex data to generate a one or more primitives in screen space (Fig. 4 and Par. 56 of Nordlund: graphics processing pipeline, including primitive assembly unit; Par. 59: primitive assembly unit receives modified primitive information from vertex shader and generate processed primitive information; Note Par. 34: CPU tessellates object into graphic primitives which are rendered by GPU); and
performing scan conversion on the one or more primitives to determine which pixel or pixels of the plurality of pixels are part of corresponding primitives of the one or more primitives (Par. 15 of Nordlund: scan conversion used to determine which fragments or pixels are covered by primitives to be rasterized; Fig. 4 and Par. 61: scan conversion, following primitive assembly)
generating a finished frame by performing pixel processing to assign pixel values to the pixel or pixels that are part of the corresponding primitives (Fig. 4 and Par. 67 of Nordlund: pixel processing block determines if fragment is visible and places resulting color values for fragment in frame buffer, where frame buffer is used to control the color and intensity of pixels on the screen; Par. 27: render graphic information to display;  Paras. 36 and 39: output rendered data/final screen pixels to frame buffer associated with display device;  Paras. 55 and 67: color values placed in frame buffer)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for generating mesh graphic data using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the use of a graphics pipeline for rendering pixel data from graphic mesh data provided by Nordlund, using known electronic interfacing and programming techniques.  The modification results in an improved imaging generating system by providing visually rendered images using an efficient graphics pipeline (see e.g. Par. 3 of Nordlund discussing improving performance of graphics processor).
Regarding claim 7, the system of claim 18 performs the method of claim 7.  Accordingly, claim 7 is rejected based on the same rationale as claim 18 set forth above.
Regarding claim 22, the limitations included from claim 12 are rejected based on the same rationale as claim 12 set forth above and incorporated herein.  Further regarding claim 22, Savine modified by Sloan and Nordlund further disclose:
Wherein performing subsequent graphics operations with the adjusted set of projected vertices includes generating data corresponding a finished frame configured for presentation on the display device (Par. 39 of Nordlund: graphics pipeline outputs rendered data to frame buffer associated with display device; Par. 67: color values for fragments placed in frame buffer, which is used to control color and intensity of pixels on the screen)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method for generating mesh graphic data using various levels of resolution detail as provided by Savine using the computer implementation for processing information and use of error tolerance for tessellation as provided by Sloan, with the use of a graphics pipeline for rendering pixel data from graphic mesh data provided by Nordlund, using known electronic interfacing and programming techniques.  The modification results in an improved imaging generating system by providing visually rendered images using an efficient graphics pipeline (see e.g. Par. 3 of Nordlund discussing improving performance of graphics processor).
Regarding claim 11, the system of claim 22 performs the method of claim 11.  Accordingly, claim 11 is rejected based on the same rationale as claim 22 set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616